DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6, 11, and 19 were modified in an amendment filed on September 6, 2022.
Claims 1-20 are pending and are rejected under 35 U.S.C. § 103.
Claims 1, 11, and 19 are objected to due to minor informalities.

Non-Statutory Double Patenting
Claims 1, 7-11, 17, and 19 were provisionally rejected in the previous Office action on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 14-19 of co-pending application 17/346721.  Claims 1, 7-11, 17, and 19 were also provisionally rejected in the previous Office action on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, and 10-11 of co-pending application 17/346721 in view of Trier et al. (U.S. Patent No. 10,346,187).  In the amendment filed on September 6, 2022, the claimed invention in the independent claims of the instant application was made narrower in scope than the cited claims in co-pending application 17/346721.  Accordingly, the provisional nonstatutory double patenting rejections are withdrawn.


Claim Objections
Claims 6 and 11 were objected to in the previous Office action due to minor informalities.  In view of the amendment filed on September 6, 2022, these issues are resolved and the objections are withdrawn.
Claims 1, 11, and 19, as amended, are objected to because of the following informalities:  
Claim 1, as amended, contains the limitations “when a custom BMC firmware stack is executed on the BMC, monitor, by an administrator provided BMC firmware stack, a parameter of one or more of the hardware devices of the IHS, wherein the instructions of the vendor provided BMC firmware stack are separate and distinct from the instructions of the custom BMC firmware stack, and wherein the custom BMC firmware stack is provided independently of the administrator.”  Claims 11 and 19, as amended, each contain similar limitations. The limitations refer to BMC stacks provided by a “vendor” and an “administrator.”  From the context of the claims, it appears these terms are considered to be equivalent.  However, using the broadest reasonable interpretation of the terms, a “vendor” and an “administrator” are not the same.  Support is provided in the disclosure (see Specification paragraphs [0013]-[0014]) for a “vendor provided firmware stack,” but there is no support for an “administrator provided firmware stack.”  
In view of the support provided by the disclosure and to use consistent terminology in the claims, it is recommended that the limitations in claim 1 read “when a custom BMC firmware stack is executed on the BMC, monitor, by a vendor provided BMC firmware stack, a parameter of one or more of the hardware devices of the IHS, wherein the instructions of the vendor provided BMC firmware stack are separate and distinct from the instructions of the custom BMC firmware stack, and wherein the custom BMC firmware stack is provided independently of the vendor.”  The limitations in claims 11 and 19 should read similarly.  For examination purposes, the term “administrator provided firmware stack” will be treated as a “vendor provided firmware stack” as reflected in the recommended limitation language.
Claim 11, as amended, also contains the limitation “a parameter of one or more of the hardware devices of the Information Handling System (HIS).”  There appears to be a typographical error and the limitation should read “a parameter of one or more of the hardware devices of the Information Handling System (IHS).” 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-7, 11, 14-16, and 19
Claims 1, 4-7, 11, 14-16, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Trier et al. (U.S. Patent No. 10,346,187) in view of Ayanam et al. (U.S. Patent Publication No. 2015/0052596) in further view of Li (U.S. Patent No. 9,935,945).

Claim 1
Regarding claim 1, Trier discloses:
An Information Handling System (IHS), comprising: 
a plurality of hardware devices (Trier: Figure 2; Col. 5, Lines 4-15); and 
a Baseboard Management Controller (BMC) in communication with the plurality of hardware devices, the BMC comprising one or more processors and one or more memory units (Trier: Col. 4, Lines 25-33 (BMC processor); Col. 6, Lines 17-34 (BMC memory)) 
including instructions that, upon execution by the processors, are executed to: 
when a custom BMC firmware stack is executed on the BMC, monitor, by an administrator provided BMC firmware stack, a parameter of one or more of the hardware devices of the IHS, wherein the instructions of the vendor provided BMC firmware stack are separate and distinct from the instructions of the custom BMC firmware stack (Trier: Col. 1, Lines 17-18 (BMC firmware is usually proprietary and is often shipped with the BMC by the computer vendor); Col. 4, Lines 25-57 (BMC performs monitoring and can contain multiple separate virtualized BMC firmware instances); Col. 15, Lines 47-54 and Col. 16, Lines 24-31 (monitoring can be performed by one firmware instance while the other firmware instance performs other functions; It would be obvious to one of ordinary skill in the art that one virtualized BMC firmware instance can be used to perform monitoring functions while other virtualized BMC firmware instances can be used to execute BMC firmware (including customized firmware) that performs other functions)).

Further regarding claim 1, Trier does not explicitly disclose, but Ayanam teaches:
when a custom BMC firmware stack is executed on the BMC (Ayanam: ¶ [0044]; ¶ [0159]; ¶ [0203]); and 
wherein the custom BMC firmware stack is provided independently of the administrator (Ayanam: ¶ [0040]).

Trier does not explicitly discuss customization of BMC firmware.  Ayanam teaches that BMC firmware can be customized by individual computer vendors to specify features according to their needs (Ayanam: ¶ [0044]; ¶ [0159]; ¶ [0203]).  Ayanam further teaches that “[t]raditionally a firmware generation module is locally installed on a client computer. The client computers … can allow clients throughout the world via network connections to customize firmware images based on specific requirement of their designs, to configure, to build, to test, to debug, and generate firmware image features” (Ayanam: ¶ [0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize custom BNC firmware, such as taught by Ayanam, in conjunction with separate virtualized BMC firmware instances as taught by Trier.  One of ordinary skill in the art would be motivated to do so in order to execute BNC firmware that can detect events for a particular computer system (Ayanam: ¶ [0203]).

Further regarding claim 1, Trier in view of Ayanam does not explicitly disclose, but Li teaches:
when the parameter exceeds a specified threshold, control the BMC to perform one or more operations to remediate the excessive parameter (Li: Col. 8, Lines 14-30).

Trier in view of Ayanam teaches the monitoring of parameters by a baseboard management controller (BMC) and generation of an alert when a parameter exceeds a specified level (Trier: Col. 20, Lines 8-38), but does not explicitly teach performing remediation operations as described in the claim.  Li teaches the BMC sending an alert to an administrator if the parameters are not within preset limits and the administrator communicating with the BMC to perform a corrective action (Li: Col. 8, Lines 14-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the BMC perform a corrective action, such as taught by Li, in conjunction with detecting parameters exceeding a specified level as taught by Trier in view of Ayanam.  One of ordinary skill in the art would be motivated to do so in order to prevent a potential failure of the system (Li: Col. 8, Lines 14-30).

Claims 4-7
Regarding claim 4, Trier in view of Ayanam and Li discloses: 
The IHS of claim 1, wherein the instructions are further executed to receive user input for selecting a type of one or more of the parameters that are to be monitored by the instructions (Ayanam: ¶ [0076]-[0084] (PCMP utility to customize firmware stack and specify sensor monitoring and device control information, and allow user to select connected functions and sensors)).

Regarding claim 5, Trier in view of Ayanam and Li discloses:
The IHS of claim 1, wherein the BMC comprises a bootloader that is executed to: 
in response to detecting that the custom BMC firmware stack is booted on the BMC, load the instructions into a first portion of the memory units that is separate and distinct from a second portion of the memory units in which the custom BMC firmware stack is loaded (Trier: Col. 7, Lines 29-55 (first firmware instance and second firmware instance can be loaded by BMC from different storage locations and launched in separate virtualization containers)).

Regarding claim 6, Trier in view of Ayanam and Li discloses: 
The IHS of claim 5, wherein the instructions are further executed to restrict access to the first portion of the memory units by the custom BMC firmware stack (Trier: Col. 7, Lines 29-55 (first firmware instance and second firmware instance can be loaded by BMC from different storage locations and launched in separate virtualization containers); Col. 14, Lines 29-35 (virtualized firmware instances are isolated from each other)).

Regarding claim 7, Trier in view of Ayanam and Li discloses: 
The IHS of claim 1, wherein the instructions are further executed to remediate the excessive parameter by controlling a fan speed of one or more fans configured in the IHS (Trier: Col. 6, Lines 38-50 (BMC firmware instance can perform various BMC features, including controlling fan speeds)).


Claims 11 and 14-16
Claims 11 and 14-16 contain limitations for a method which are similar to the limitations recited for the Information Handling System in claims 1 and 4-6, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 19
Claim 19 contains limitations for a hardware memory device which are similar to the limitations recited for the Information Handling System in claim 1, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Claims 2 and 12
Claims 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Trier et al. (U.S. Patent No. 10,346,187) in view of Ayanam et al. (U.S. Patent Publication No. 2015/0052596) in further view of Li (U.S. Patent No. 9,935,945), and Jeansonne et al. (U.S. Patent Publication No. 2016/0063255).

Claim 2
Regarding claim 2, Trier in view of Ayanam and Li does not explicitly disclose, but Jeansonne teaches: 
The IHS of claim 1, wherein the instructions are further executed to: 
log the monitored parameter and the performed operations in a logfile (Jeansonne: Figure 1; ¶ [0015]; ¶ [0062]-[0074]), 
the logfile encrypted using a private key that is known to an administrator of the IHS, wherein the private key is unique to the IHS from among a plurality of the IHSs (Jeansonne: ¶ [0080]); and 
transmit the encrypted logfile to the administrator (Jeansonne: ¶ [0077]). 

Trier in view of Ayanam and Li teaches that BMC firmware instances can perform various BMC features, including logging (Trier: Col. 6, Lines 38-50), but does not explicitly teach logging the monitored parameter and the performed operations as described in the claim.  
Jeansonne teaches logging of event data to a log file by an embedded controller, with the event data including events related to parameters used by system firmware, recovery events, and other various events relating to operation of the embedded controller and the system firmware (Jeansonne: Figure 1; ¶ [0015]; ¶ [0062]-[0074]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the BMC, being a type of embedded controller, to log similar information such as that taught by Jeansonne, in conjunction with detecting parameters exceeding a specified level as taught by Trier in view of Ayanam and Li.  One of ordinary skill in the art would be motivated to do so in order to prevent event data from being lost so that it can be analyzed later if needed (Jeansonne: ¶ [0074]).
Jeansonne further teaches encrypting the event data log file using a private key (Jeansonne: ¶ [0080]) and transmitting the event data to an administrator for analysis (Jeansonne: ¶ [0077]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the BMC, being a type of embedded controller, encrypt the logged data file and send it to an administrator for analysis, such as that taught by Jeansonne, in conjunction with detecting parameters exceeding a specified level as taught by Trier in view of Ayanam and Li.  One of ordinary skill in the art would be motivated to do so in order to ensure that the event data being analyzed has not been compromised and is from a trusted source (Jeansonne: ¶ [0080]).

Claim 12
Claim 12 contains limitations for a method which are similar to the limitations recited for the Information Handling System in claim 2, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Claims 3, 13, and 20
Claims 3, 13, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Trier et al. (U.S. Patent No. 10,346,187) in view of Ayanam et al. (U.S. Patent Publication No. 2015/0052596) in further view of Li (U.S. Patent No. 9,935,945), Jeansonne et al. (U.S. Patent Publication No. 2016/0063255), and Potlapally et al. (U.S. Patent No. 9,930,051).

Claim 3
Regarding claim 3, Trier in view of Ayanam, Li, and Jeansonne does not explicitly disclose, but Potlapally teaches: 
The IHS of claim 2, wherein the BMC further comprises a coprocessor that is executed to verify whether or not the instructions have been tampered with, and log the verification in the encrypted logfile at an ongoing basis (Potlapally: Col. 2, Lines 55-62; Col. 3, Lines 27-63).

Potlapally teaches performing verification and authentication to determine the trustworthiness of firmware code (Potlapally: Col. 2, Lines 55-62; Col. 3, Lines 27-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to verify firmware code in a similar manner as that taught by Potlapally in conjunction with the BMC and customized firmware taught by Trier in view of Ayanam, Li, and Jeansonne.  One of ordinary skill in the art would be motivated to do so in order to ensure that the customized firmware is the correct version and has not been tampered with (Potlapally: Col. 2, Lines 55-62).

Claim 13
Claim 13 contains limitations for a method which are similar to the limitations recited for the Information Handling System in claim 3, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 20
Regarding claim 20, Trier in view of Ayanam and Li does not explicitly disclose, but Jeansonne teaches: 
The hardware memory device of claim 19, wherein the instructions are further executed to:
log the monitored parameter and the performed operations in a logfile (Jeansonne: Figure 1; ¶ [0015]; ¶ [0062]-[0074]), 
the logfile encrypted using a private key that is known to an administrator of the IHS,
wherein the private key is unique to the IHS from among a plurality of the IHSs (Jeansonne: ¶ [0080]); and
transmit the encrypted logfile to the administrator (Jeansonne: ¶ [0077]).

Trier in view of Ayanam and Li teaches that BMC firmware instances can perform various BMC features, including logging (Trier: Col. 6, Lines 38-50), but does not explicitly teach logging the monitored parameter and the performed operations as described in the claim.  
Jeansonne teaches logging of event data to a log file by an embedded controller, with the event data including events related to parameters used by system firmware, recovery events, and other various events relating to operation of the embedded controller and the system firmware (Jeansonne: Figure 1; ¶ [0015]; ¶ [0062]-[0074]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the BMC, being a type of embedded controller, to log similar information such as that taught by Jeansonne, in conjunction with detecting parameters exceeding a specified level as taught by Trier in view of Ayanam and Li.  One of ordinary skill in the art would be motivated to do so in order to prevent event data from being lost so that it can be analyzed later if needed (Jeansonne: ¶ [0074]).
Jeansonne further teaches encrypting the event data log file using a private key (Jeansonne: ¶ [0080]) and transmitting the event data to an administrator for analysis (Jeansonne: ¶ [0077]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the BMC, being a type of embedded controller, encrypt the logged data file and send it to an administrator for analysis, such as that taught by Jeansonne, in conjunction with detecting parameters exceeding a specified level as taught by Trier in view of Ayanam and Li.  One of ordinary skill in the art would be motivated to do so in order to ensure that the event data being analyzed has not been compromised and is from a trusted source (Jeansonne: ¶ [0080]).

Further regarding claim 20, Trier in view of Ayanam, Li, and Jeansonne does not explicitly disclose, but Potlapally teaches: 
verify, using a coprocessor, whether or not the instructions have not been tampered with, and log the verification in the encrypted logfile at an ongoing basis (Potlapally: Col. 2, Lines 55-62; Col. 3, Lines 27-63).

Potlapally teaches performing verification and authentication to determine the trustworthiness of firmware code (Potlapally: Col. 2, Lines 55-62; Col. 3, Lines 27-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to verify firmware code in a similar manner as that taught by Potlapally in conjunction with the BMC and customized firmware taught by Trier in view of Ayanam, Li, and Jeansonne.  One of ordinary skill in the art would be motivated to do so in order to ensure that the customized firmware is the correct version and has not been tampered with (Potlapally: Col. 2, Lines 55-62).

Claims 8-9
Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Trier et al. (U.S. Patent No. 10,346,187) in view of Ayanam et al. (U.S. Patent Publication No. 2015/0052596) in further view of Li (U.S. Patent No. 9,935,945), and Lambert et al. (U.S. Patent Publication No. 2011/0258410).

Claim 8
Regarding claim 8, Trier in view of Ayanam and Li does not explicitly disclose, but Lambert teaches: 
The IHS of claim 1, wherein the instructions are further executed to remediate the excessive parameter by controlling access to a memory storage component of the BMC by the custom BMC firmware stack (Lambert: ¶ [0018]-[0020]).

Trier in view of Ayanam and Li does not explicitly teach controlling access to a memory storage component as described in the claim.  Lambert teaches that the BMC can lock/unlock input/output registers and control access to shared memory (Lambert: ¶ [0018]-[0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the BMC be able to lock/unlock input/output registers and control access to shared memory in a manner similar to that taught by Lambert in conjunction with detecting parameters exceeding a specified level as taught by Trier in view of Ayanam and Li.  One of ordinary skill in the art would be motivated to do so in order to provide protection from any malicious or inadvertent codes which may be causing parameters to exceed specified levels (Lambert: ¶ [0020]).

Claim 9
Regarding claim 9, Trier in view of Ayanam and Li does not explicitly disclose, but Lambert teaches: 
The IHS of claim 1, wherein the instructions are further executed to remediate the excessive parameter by locking the BIOS of the IHS in a user input mode (Lambert: ¶ [0018]-[0020]).

Trier in view of Ayanam and Li does not explicitly teach controlling access to a memory storage component as described in the claim.  Lambert teaches that the BMC can lock/unlock input/output registers and control access to shared memory (Lambert: ¶ [0018]-[0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the BMC be able to lock/unlock input/output registers and control access to shared memory in a manner similar to that taught by Lambert in conjunction with detecting parameters exceeding a specified level as taught by Trier in view of Ayanam and Li.  One of ordinary skill in the art would be motivated to do so in order to provide protection from any malicious or inadvertent codes which may be causing parameters to exceed specified levels (Lambert: ¶ [0020]).

Claim 10
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Trier et al. (U.S. Patent No. 10,346,187) in view of Ayanam et al. (U.S. Patent Publication No. 2015/0052596) in further view of Li (U.S. Patent No. 9,935,945) and Berke et al. (U.S. Patent Publication No. 2011/0090087).

Regarding claim 10, Trier in view of Ayanam and Li discloses: 
The IHS of claim 1, wherein the instructions are further executed to remediate the excessive parameter by writing a warning message to a shared memory location of the BMC, wherein the custom BMC firmware stack is configured to read the warning message from the shared memory location (Trier: Col. 3, Lines 34-39 (The virtualization controller can facilitate access to the underlying hardware components connected to the BMC and to the motherboard. The virtualization controller can also facilitate communication between the first virtualized BMC firmware and the second virtualized BMC firmware.); Col. 6, Lines 17-24 (shared memory is accessible by the BMC (and the BMC firmware instances)); Col. 20, Lines 8-48 (alert messages transmitted from virtualized firmware instances to system administrator)).

Trier in view of Ayanam and Li teaches that the BMC can access underlying hardware components and shared memory, and that alert messages can be transmitted from the firmware instances to a system administrator.  It would be obvious to one of ordinary skill in the art that the BMC firmware instances would be able to access the underlying hardware components and shared memory that are accessible by the BMC, and that communication between the firmware instances could be accomplished using the shared memory.

Further regarding claim 10, Trier in view of Ayanam and Li does not explicitly disclose, but Berke teaches: 
display the warning message for view by a user (Berke: ¶ [0021]).

Trier in view of Ayanam and Li does not explicitly teach displaying the warning message as described in the claim.  Berke teaches that the BMC can communicate alerts by providing an audio and/or visual (such as LED alerts) alarm and/or output a message on a display to a user (Berke: ¶ [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the BMC be able to display an alert in a manner similar to that taught by Berke in conjunction with detecting parameters exceeding a specified level as taught by Trier in view of Ayanam and Li.  One of ordinary skill in the art would be motivated to do so in order to ensure that a potential problem is addressed in a timely manner.

Claim 17
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Trier et al. (U.S. Patent No. 10,346,187) in view of Ayanam et al. (U.S. Patent Publication No. 2015/0052596) in further view of Li (U.S. Patent No. 9,935,945), Lambert et al. (U.S. Patent Publication No. 2011/0258410), and Berke et al. (U.S. Patent Publication No. 2011/0090087).

Regarding claim 17, Trier in view of Ayanam and Li discloses: 
The method of claim 11, further comprising remediating the excessive parameter by at least one of controlling a fan speed of one or more fans configured in the IHS (Trier: Col. 6, Lines 38-50 (BMC firmware instance can perform various BMC features, including controlling fan speeds)), and 
writing a warning message to a shared memory location of the BMC, wherein the custom BMC firmware stack is configured to read the warning message from the shared memory location (Trier: Col. 3, Lines 34-39 (The virtualization controller can facilitate access to the underlying hardware components connected to the BMC and to the motherboard. The virtualization controller can also facilitate communication between the first virtualized BMC firmware and the second virtualized BMC firmware.); Col. 6, Lines 17-24 (shared memory is accessible by the BMC (and the BMC firmware instances)); Col. 20, Lines 8-48 (alert messages transmitted from virtualized firmware instances to system administrator)).

Trier in view of Ayanam and Li teaches that the BMC can access underlying hardware components and shared memory, and that alert messages can be transmitted from the firmware instances to a system administrator.  It would be obvious to one of ordinary skill in the art that the BMC firmware instances would be able to access the underlying hardware components and shared memory that are accessible by the BMC, and that communication between the firmware instances could be accomplished using the shared memory.

Further regarding claim 17, Trier in view of Ayanam and Li does not explicitly disclose, but Lambert teaches: 
controlling access to a memory storage component of the BMC by the custom BMC firmware stack (Lambert: ¶ [0018]-[0020]), 
locking the BIOS of the IHS in a user input mode (Lambert: ¶ [0018]-[0020]). 

Trier in view of Ayanam and Li does not explicitly teach controlling access to a memory storage component as described in the claim.  Lambert teaches that the BMC can lock/unlock input/output registers and control access to shared memory (Lambert: ¶ [0018]-[0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the BMC be able to lock/unlock input/output registers and control access to shared memory in a manner similar to that taught by Lambert in conjunction with detecting parameters exceeding a specified level as taught by Trier in view of Ayanam and Li.  One of ordinary skill in the art would be motivated to do so in order to provide protection from any malicious or inadvertent codes which may be causing parameters to exceed specified levels (Lambert: ¶ [0020]).

Further regarding claim 17, Trier in view of Ayanam, Li, and Lambert does not explicitly disclose, but Berke teaches: 
display the warning message for view by a user (Berke: ¶ [0021]).

Trier in view of Ayanam, Li, and Lambert does not explicitly teach displaying the warning message as described in the claim.  Berke teaches that the BMC can communicate alerts by providing an audio and/or visual (such as LED alerts) alarm and/or output a message on a display to a user (Berke: ¶ [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the BMC be able to display an alert in a manner similar to that taught by Berke in conjunction with detecting parameters exceeding a specified level as taught by Trier in view of Ayanam, Li, and Lambert.  One of ordinary skill in the art would be motivated to do so in order to ensure that a potential problem is addressed in a timely manner.


Response to Arguments - Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on September 6, 2022) with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered but are not persuasive.  Applicant asserts that “[t]here exists, however, no teaching, suggestion, or disclosure within the entirety of Trier that one of the BMC firmware instances can be an administrator provided BMC firmware stack, and another one of those BMC firmware instances can be one that is provided independently of the administrator. In fact, Trier appears to teach away from such a proposed combination. For example, Trier teaches that the BMC firmware is usually proprietary and is often shipped with the BMC by the computer vendor. (Trier, column 1, lines 17-18). That is, Trier explicitly teaches that the only source of the BMC firmware instances is the computer vendor. Trier teaches no other source for either of the BMC firmware instances that can be used.  As such, Trier cannot be construed to teach or suggest the emphasized features of amended claim 1.”
The Examiner respectfully disagrees.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As explained in the rejections herein, Trier teaches that a BMC performs monitoring and can contain multiple separate virtualized BMC firmware instances (Trier: Col. 4, Lines 25-57).  Trier further teaches use of vendor provided firmware stacks, but does not teach use of custom firmware stacks.  Ayanam teaches, in addition to vendors creating customized firmware, that clients can customize firmware images based on specific requirements of their designs, to configure, to build, to test, to debug, and generate firmware image features (Ayanam: ¶ [0040]; ¶ [0044]).  When viewed in combination, Trier and Ayanam would reasonably suggest to one of ordinary skill in the art that monitoring can be performed by one firmware instance (i.e., a vendor firmware stack) in the BMC while another firmware instance (i.e., a client customized firmware stack) performs other functions.
Accordingly, claims 1-20 are rejected under 35 U.S.C. § 103 as detailed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113